DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is on the merits in response to communications received on 4/7/2020.  Claim(s) 27-53 has/have been amended, claim(s) 1-26 and 54-59 is/are cancelled, and claim(s) 60-68 is/are new. Therefore, Claims 27-53 and 60-68 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/9/20 and 7/9/20 was/were considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 64-68 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 64-68 is/are rejected.  Representative claim(s) 64-65, 66, 67, and 68 respectively recite(s) 
“distributing, by the at least one processor, the first job requisition to other recruiter users of the plurality of recruiter users, wherein the distributing improves at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions”,
“matching, by the at least one processor, pairs of the at least one recruiter user to the at least one job requisition at least in part using at least one measure of compatibility from the at least one model to create a distribution of the at least one job requisition and recruiter user pair”,
“further comprising re-distributing, by the at least one processor, the pairs to improve at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions”, and
“wherein the re-distributing increases at least one of the recruiter activity, the number of candidate submissions, the number of hired candidates, and/or the number of completed job requisitions.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites

“wherein the distributing improves at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions”,
“further comprising re-distributing, by the at least one processor, the pairs to improve at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions”, and
“wherein the re-distributing increases at least one of the recruiter activity, the number of candidate submissions, the number of hired candidates, and/or the number of completed job requisitions.”
which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include
[0084-0085, 0103] which teaches a distribution of ratings for a recruiter or hiring party,
[0153, 0170-0174] match recruiter to job requisition and potentially notify recruiter of match, and 
[0110, 0116] improvements to find a better candidate.
None of these portions however disclose the above bolded claim language, distribution to multiple users, distribution to improve a metric, redistribution to multiple users, or redistribution to improve a metric.  Appropriate correction/clarification is required.  Claim(s) 67-68 is/are rejected because they depend on claim(s) 66.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 65 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 65 is/are rejected.  Claim 65 recites the limitation “the distributing.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 27-53 and 60-68 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 27, 60, and 65, as drafted, is/are a process (claim(s) 27 and 65 recites a series of steps) and system (claim(s) 60 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to matching recruiters to job openings.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 66: tracking activity of a plurality of recruiter users of a talent exchange, the activity comprising actions performed in the talent exchange by the plurality of recruiter users in placing candidates for job requisitions;
storing records of the activity of the plurality of recruiter users; creating, by the at least one processor using at least a portion of the records of the activity, at least one model, the at least one model configured to output measures of compatibility between at least one recruiter user and at least one job requisition; and
matching, by the at least one processor, pairs of the at least one recruiter user to the at least one job requisition at least in part using at least one measure of compatibility from the at least one model to create a distribution of the at least one job requisition and recruiter user pair.
Claim 27 and 60: the same analysis as claim(s) 66.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations).
The additional elements unencompassed by the abstract idea include graphical database and processor (claim(s) 27, 60, and 65), computer (claim(s) 27 and 66), and system (claim(s) 60).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 28-53, 61-65, and 67-68 further define the abstract idea of claim(s) 27, 60, and 66 with additional steps to generate profiles; match based on profiles; gather additional information; determine urgency; classifying job requisition; training a model; a model that process textual information, includes a transformer; includes a recursive neural network; match candidate based on recruiter compatibility metrics; further define model, matching, job requisition, and compatibility.  These claim(s) do not recite additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 27-35, 38-40, 42, 49-52, 60-62, and 64-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2013/0275321 A1) in view of Ashkenazi et al. (US 2017 /0357945 A1).

Regarding claim 27 and 60 (Currently Amended), Chuang teaches a computer-implemented method comprising:
tracking, by at least one processor, activity of a plurality of recruiter users of a talent exchange system, the activity comprising actions performed in the talent exchange system by the plurality of recruiter users in placing candidates for job requisitions [see at least [0022, 0386] computer implemented method using a distributed computer system which may use the 1Ogen MongoDB database to store talent platform exchange data; [0005, 0088] the staffing talent platforms 104 may comprise one or more web-based staffing aggregators including applicant tracking systems (ATS) and customer relationship management (CRM) systems used by recruiters; [0101] tracking the staffing party's (recruiter users) activity and candidate placement performance];
storing, by the at least one processor in a database, records of the activity of the plurality of recruiter users [see at least [0028] receive and store job orders and plurality of candidates, track placement of candidate to job order, and payment to hiring party for placement of candidate to job order; [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082, 0239-0241] ); [0386] the 1Ogen MongoDB database may be used to store talent platform exchange data];
matching, by the at least one processor, a first recruiter user of plurality of recruiter users to a first job requisition at least in part
using the a first measure of compatibility between the first recruiter user and the first job requisition [see at least [0080, 0017] for staffing talent platforms 

Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses creating, by the at least one processor using at least a portion of the records of the activity, at least one model, the at least one model configured to output a measure of compatibility between a user and a job requisition [see at least Fig. 2 and [0032] the prediction model 208  may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing; [0005] determining, based on the job prediction score, whether the user is a match for the job listing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 28 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising:
matching, by the at least one processor, the first recruiter user to the first job requisition (matching, by the at least one processor, a first recruiter user of plurality of recruiter users to a first job requisition).

Chuang teaches storing, by the at least one processor, a record of activity of the first recruiter user in the database;
generating, by the at least one processor, a profile of the first recruiter user based on the record of activity of the first recruiter user; and
matching, by the at least one processor, the first recruiter user to the first job requisition using the profile of the first recruiter user [for the limitations above, see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0028] receive and store job orders and plurality of candidates, track placement of candidate to job order, and payment to hiring party for placement of candidate to job order; [0386] the 1Ogen MongoDB database may be used to store talent platform exchange data;
[0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082] );
[0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ) ].

Regarding claim 29 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 28, wherein matching the first recruiter user to the first job requisition using the profile of the first recruiter user comprises generating data using information from the profile of the first recruiter user [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0028] receive and store job orders and plurality of candidates, track placement of candidate to job order, and payment to hiring party for placement of candidate to job order; [0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082, 0239-0241] ) ].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating an input to the at least one model using user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 30 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 28, wherein generating the profile of the first recruiter user based on the record of activity of the first recruiter comprises:
determining a value of a measure of performance for the first recruiter user in placing candidates for a job category; and
storing the value of the measure of performance mapped to an identification of the job category in the profile [for the limitations above, see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0237-0241, 0254-0256, 0258-0259] Intrinsic Scoring for Agencies-evaluation of postings and historical performance for filling positions, Extrinsic Scoring for Agencies-prior fills w/company (previously worked on); [0082] placement of different types of candidates with different skill sets such as placement within the legal field specifically; a staffing agency focusing on high-tech employment placement;
[0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 0028, 0082, 0239-0241, 0254-0259] ) ].

Regarding claim 31 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising:
identifying, by the at least one processor, one or more characteristics of one or more job requisitions that the first recruiter user has previously worked on;
obtaining, by the at least one processor, additional information using the identified one or more characteristics; and
generating, by the at least one processor, data based on the obtained additional information [for the limitations above, see at least Chuang [0114] display (identify) to the staffing party the job orders previously worked on by the staffing party;
[0082] staffing party can be one or more recruiters; [0237-0238, 0240-0241, 0254-0255, 0258-0259] historical performance for filling positions and prior fills w/company (thus obtain historical performance due to job orders previously worked on);
[0237-0238, 0240-0241, 0254-0255, 0258-0259] scoring based on prior job order (thus generate score data based on historical performance and historical performance based on identified job orders previously worked on) such as Intrinsic Scoring for Agencies-evaluation of postings and historical performance for filling positions and Extrinsic Scoring for Agencies-prior fills w/company].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating an input to the at least one model using user data
generating, by the at least one processor, an input to the at least one model based on the user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 32 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 31, wherein the one or more characteristics include identities of one or more employers that the first recruiter user has worked with, textual job descriptions of the one or more job requisitions, job skills specified in the one or more job requisitions, and/or employment categories of the one or more job requisitions [for the limitations above, see at least Chuang 
[0114] a) display (identify) to the staffing party the job orders previously worked on by the staffing party and b) displaying (identify) a sortable list of job orders, where the job orders list may include the company providing the job order (identities of one or 
[0020, 0114] textual job descriptions of the one or more job;
[0114, 0305, 0057, 011] job skills specified in the one or more job requisitions:
[0114] a) display (identify) to the staffing party the job orders previously worked on by the staffing party and b) displaying (identify) a sortable list of job orders, where the job orders list may include data };
[0305] job order includes job title, job industry,
[0057] various parts of prior art can be combined].

Regarding claim 33 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising generating, by the at least one processor, based on values of one or more measures of performance for the first recruiter user [see at least Chuang [0237-0238, 0240-0241, 0254-0255, 0258-0259] scoring based on prior job order such as Intrinsic Scoring for Agencies-evaluation of postings and historical performance for filling positions and Extrinsic Scoring for Agencies-prior fills w/company].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating, by the at least one processor, an input to the at least one model based on user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 34 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 33, wherein the one or more measures of performance include a submission acceptance rate, hiring rate, response time, number of hires, time taken to hire for one or more job requisitions for which the first recruiter user has placed candidates, and/or experience level specified by the one or more job requisitions [see at least Chuang [0303] number of hires (for a particular date range); [0303] time taken to hire for one or more job requisitions for which the first recruiter user has placed candidates: number of hires for a particular date range, average days to fill; 

Regarding claim 35 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising generating, by the at least one processor, data based on whether the first recruiter user has a prior relationship with a hiring party that submitted the first job requisition [see at least Chuang [0082] staffing party can be one or more recruiters; [0237-0238, 0240-0241, 0254-0255, 0258-0259] scoring based on prior job order data of recruiter working with employer such as Intrinsic Scoring for Agencies-evaluation of postings and historical performance for filling positions and Extrinsic Scoring for Agencies-prior fills w/company].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating, by the at least one processor, an input to the at least one model based on user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 38 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, wherein matching the first recruiter user to the first job requisition is based at least in part on a measure of urgency for finding a candidate for the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0244] Intrinsic Scoring for Agencies Evaluation of both historical performance for filling positions and start date/urgency].

Regarding claim 39 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 38, further comprising determining, by the at least one processor, a value of the measure of urgency based on a response time of a hiring party associated with the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of 

Regarding claim 40 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising generating, by the at least one processor, data using information specified by the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies Evaluation of keyword match of candidate skills and position (job requisition); [0095] job order information including position data such as full time, part-time, contract or contingent labor basis, position location].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses generating, by the at least one processor, an input to the at least one model using job listing data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 42 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising determining the first measure of compatibility between the first recruiter user and the first job requisition based on performance of the first recruiter user in placing candidates for each of one or more job categories associated with the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic Scoring for Agencies Evaluation of historical performance for filling positions (job requisition); [0114] job (position) information including category].

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses determining, by the at least one model, the first measure of compatibility between the first user and the first job requisition based on user data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 49 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, wherein the first measure of compatibility comprises an indication of a probability that the first recruiter user will place a candidate for the first job requisition [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies Evaluation of keyword match of candidate skills and position (job requisition); [0016] 

Regarding claim 51 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27, further comprising matching, by the at least one processor, a candidate submitted by the first recruiter user to the first job requisition based on the measure of compatibility [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies Evaluation of keyword match of candidate skills and position (job requisition); [0016] agencies match candidates to job orders (job requisition) based on compatibility; [0057] various parts of prior art can be combined].

Regarding claim 52 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 51, further comprising determining, by the at least one processor, the first measure of compatibility between the first recruiter user and the first job requisition at least in part by determining a compatibility score between the first recruiter user and an employer that submitted the first job requisition [see at least Chuang [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic 

Regarding claim 53 (Currently Amended), modified Chuang teaches at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one first processor, cause the at least one first processor to perform the method of claim 27, wherein the at least one processor comprises the at least one first processor [see at least Chuang [0022, 0386] computer implemented method using a distributed computer system which may use the 1Ogen MongoDB database to store talent platform exchange data].

Regarding claim 61, modified Chuang teaches the computer-implemented method of claim 27.

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses wherein the at least one model comprises at least one trained model, and the creating comprises training the at least one trained model to output the measure of compatibility [see at least Fig. 2 and [0032] the prediction model 208  may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing]; [0005] determining, based on the job prediction score, whether the user is a match for the job listing].
the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 62, modified Chuang teaches the computer-implemented method of claim 27, further comprising matching, by the at least one processor, a second recruiter user of the plurality of recruiter users to the first job requisition at least in part using a second measure of compatibility between the second recruiter user and the first job requisition [see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ) ].

Regarding claim 64, modified Chuang teaches the computer-implemented method of claim 27, further comprising distributing, by the at least one processor, the first job requisition to other recruiter users of the plurality of recruiter users, wherein the distributing improves at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0084-0085, 0103] which teaches a distribution of ratings for a 
the limitation is interpreted as match at least a second user to the first job requisition based on a measure of compatibility including at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions,
then see at least Chuang [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic Scoring for Agencies Evaluation of historical performance for filling positions (job requisition) ].

Regarding claim 65, modified Chuang teaches the computer-implemented computer-implemented method of claim 27, wherein the distributing increases at least one of the recruiter activity, the number of candidate submissions, the number of hired candidates, and/or the number of completed job requisitions [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0084-0085, 0103] which teaches a distribution of ratings for a recruiter or hiring party, [0153, 0170-0174] match recruiter to job requisition and potentially notify recruiter of match, [0110, 0116] improvements to find a better candidate,

then see at least Chuang [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic Scoring for Agencies Evaluation of historical performance for filling positions (job requisition) ].

Regarding claim(s) 66, the claim(s) recite(s) analogous limitations to claim(s) 27 and 60 above and is/are therefore rejected on the same premise.  Claim(s) 66 has/have an additional limitation(s) taught by Chuang to create a distribution of the at least one job requisition and recruiter user pair [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0084-0085, 0103] which teaches a distribution of ratings for a recruiter or hiring party, [0153, 0170-0174] match recruiter to job requisition and potentially notify recruiter of match, [0110, 0116] improvements to find a better candidate,
the limitation is interpreted as to create a match of the at least one job requisition and recruiter user,
then see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-

Regarding claim 67, modified Chuang teaches the computer-implemented method of claim 65, further comprising re-distributing, by the at least one processor, the pairs to improve at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0084-0085, 0103] which teaches a distribution of ratings for a recruiter or hiring party, [0153, 0170-0174] match recruiter to job requisition and potentially notify recruiter of match, [0110, 0116] improvements to find a better candidate,
the limitation is interpreted as match at least a second user to the first job requisition based on a measure of compatibility including at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions,
then see at least Chuang [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic Scoring for Agencies Evaluation of historical performance for filling positions (job requisition) ].

Regarding claim 68, modified Chuang teaches the computer-implemented method of claim 67, wherein the re-distributing increases at least one of the recruiter activity, the number of candidate submissions, the number of hired candidates, and/or the number of completed job requisitions [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0084-0085, 0103] which teaches a distribution of ratings for a recruiter or hiring party, [0153, 0170-0174] match recruiter to job requisition and potentially notify recruiter of match, [0110, 0116] improvements to find a better candidate,
the limitation is interpreted as match at least a second user to the first job requisition based on a measure of compatibility including at least one of recruiter activity, a number of candidate submissions, a number of hired candidates, and/or a number of completed job requisitions,
then see at least Chuang [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0241, 0255, 0259] Intrinsic Scoring for Agencies Evaluation of historical performance for filling positions (job requisition) ].

Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi as applied to claim(s) 27 above and further in view of Zwilling published September 13, 2017 (reference U on the Notice of References Cited).

Regarding claim 36 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27,
and Chuang teaches an indication of how busy the first recruiter user is [see at least Chuang [0114] display job orders previously saved by the staffing party, but which no candidates have been matched as a separated tab labeled “My Open Job Orders without Matches.”].

Modified Chuang doesn’t/don’t explicitly teach but Zwilling discloses matching the first recruiter user to the first job requisition is based at least in part on an indication of how busy the first recruiter user is [see at least [pg. 2 first paragraph, pg 3 third paragraph] for selecting (matching) a recruiter to find a person for a position an employer needs to fill, how to select a recruiter to find a person for a position an employer needs to fill based on 10 questions; [pg. 4, item 4.] one of the 10 questions is how busy is the recruiter such as number of concurrent searches (a number of job requisitions being worked on) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Zwilling to include the limitation(s) above as disclosed by Zwilling.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely 

Regarding claim 37 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 36, further comprising determining, by the at least one processor, job requisitions that the first recruiter user is assigned to in the system [see at least Chuang [0114] display job orders previously saved by the staffing party, but which no candidates have been matched as a separated tab labeled “My Open Job Orders without Matches.”].

Modified Chuang doesn’t/don’t explicitly teach but Zwilling discloses determining the indication of how busy the first recruiter is based on a number of job requisitions, different from the first job requisition, that the first recruiter user is assigned to [see at least [pg. 2 first paragraph, pg 3 third paragraph] for selecting a recruiter for a position an employer needs, how to select a recruiter for a position an employer needs based on 10 questions; [pg. 4, item 4.] one of the 10 questions is how busy is the recruiter such as number of concurrent searches “’one of fifteen …, or one of three” (a total number of job requisitions being worked on) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Zwilling to include the limitation(s) above as disclosed by Zwilling.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely .

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi as applied to claim(s) 40 above and further in view of Telahun (US 2013/0036066A1).

Regarding claim 41 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 40, wherein the information specified by the first job requisition includes an indication of a location, an employer name, an indication of salary, a placement fee, a job title, an indication of a level of responsibility, and/or representation of a textual job description [see at least Chuang [0017, 0237-0238, 0291] determine (match) recruiter for a job order based on measures of compatibility including etc (such as in [0028, 0082, 0095, 0239-0241] ); [0239-0240, 0253] Intrinsic Scoring for Agencies Evaluation of keyword match of candidate skills and position (job requisition); [0095] job order information including position data such as full time, part-time, contract or contingent labor basis, position location; [0114] display (textual description) additional information relating to each job order in one or more data fields, such as the title of the job order and the company providing the job order; [0115] search for job orders by Title, Skill, Location, Company, Salary Range and Fee, etc; [0082] C-level candidates (an indication of a level of responsibility); ]

a size of an employer [see at least [0026] company and job information including employee count (size of employer); [0029] user data such as company size preference; [0031] match a user to an employer based on user job information and user information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Modified Chuang doesn’t/don’t explicitly teach but Telahun discloses a number of employees that are to report to the position [see at least [0078] indicate the number of employees the position may require management of].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Telahun to include the limitation(s) above as disclosed by Telahun.  Doing so would provide a method to improve the problem being addressed by Chuang [0008] “extremely inefficient at placing the most qualified candidates to open positions” by helping “employers to find qualified applicants … applicants to find jobs for which they are qualified that are consistent with their career goals” [see at least Telahun [0003] ].

Claim(s) 43-45 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi as applied to claim(s) 27 above and further in view of Bonissone et al. (US 2014/0188768 A1).

Regarding claim 43 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 27 as well as the at least one model,
and Chuang teaches further comprising the first job requisition into one or more job categories [see at least Chuang [0082, 0114] job order is in a category of “category (e.g. IT, Banking. Accounting, Customer Service, etc.)” and legal field and high-tech].

Modified Chuang doesn’t/don’t explicitly teach but Bonissone discloses further comprising classifying, by the at least one model configured to classify the data into one or more job categories [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0027],
then see at least [0028-0029, 0035, 006] for local models are applied to parts of the query which is/are the subsets of data to determine clusters (categories) for data, where a query is classification or regression; [0090] the models are applied to a query such as text processing but not limited to text processing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Bonissone to include the limitation(s) above as disclosed by Bonissone.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely inefficient at placing the most qualified candidates to open positions” by improving the 
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Bonissone teaches a known technique of data categorization utilizing classification models trained by cluster analysis.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job requisition of modified Chuang the ability to further classify via utilizing classification models trained by cluster analysis as taught by Bonissone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 44 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 43 as well as the one or more job categories that the first job requisition is classified into by the at least one first model.

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses further comprising determining, by the at least one model, the measure of compatibility based on the one or more job categories that the first job requisition [see at least Fig. 2 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 45 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 43
and Chuang teaches the stored records of activity of the plurality of recruiter users [see at least [0080, 0017] for staffing talent platforms A, B and C 104 used by staffing parties A, B and C 106 and agency personnel (e.g., recruiters); [0095] store data on various users (profile) including staffing party metrics, job order information, staffing party ID numbers, job order ID numbers, other information (such as in [0017, 

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses further comprising training, by the at least one processor, the at least one model based on training data [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 63, modified Chuang teaches the computer-implemented method of claim 43,
and Chuang teaches the first job requisition and the one or more job categories [see at least [0082, 0114] job order is in a category of “category (e.g. IT, Banking. Accounting, Customer Service, etc.)” and legal field and high-tech].

Modified Chuang doesn’t/don’t explicitly teach but Bonissone discloses wherein creating the at least one model comprises training a trained statistical classifier (TSC) to receive, as an input, data and to provide, as an output, the one or more  [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0027],
then see at least [0028-0029, 0035, 006] for local models are applied to parts of the query which is/are the subsets of data to determine clusters (categories) for data, where a query is classification or regression; [0090] the models are applied to a query such as text processing but not limited to text processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Bonissone to include the limitation(s) above as disclosed by Bonissone.  Doing so would provide a method to improve the problem being addressed by modified Chuang (Chuang) [0008] “extremely inefficient at placing the most qualified candidates to open positions” by improving the selection of recruiters via classification models trained by cluster analysis [see at least Bonissone [0002-0005] applying a model using determined data  which includes determined clusters/classification (from local models [0028-0029, 0035] ) on new 
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Bonissone teaches a known technique of data categorization utilizing classification models trained by cluster analysis.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job requisition of modified Chuang the ability to further classify via utilizing classification models trained by cluster analysis as taught by Bonissone since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 46-48 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Ashkenazi and Bonissone as applied to claim(s) 43 above and further in view of Denil et al. (US 2019/0220748 A1).

Regarding claim 46 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 43,
and Chuang teaches textual information in the first job requisition [see at least [0114] display (textual description) additional information relating to each job order in one or more data fields, such as the title of the job order and the company providing the job order].

Modified Chuang doesn’t/don’t explicitly teach but Denil discloses wherein the at least one model comprises a natural language processing model is configured to process textual information in data [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0020, 0027, 0127-0128],
then see at least [0032, 0049-0050] for machine learning model 102 using natural language processing and neural network; [0035] training module 104 communicates with the machine learning models 102 and recurrent neural network (RNN) 106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Denil to include the limitation(s) above as disclosed by Denil.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via and models of natural language processing to help ensure the right candidate is selected [see at least Denil [0022-0024] ].
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Denil teaches a known technique of data categorization utilizing natural language processing and RNN.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job requisition of modified Chuang the ability to further classify via utilizing natural language processing and RNN as taught by Denil since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding claim 47 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 46.

Modified Chuang doesn’t/don’t explicitly teach but Denil discloses wherein the at least one model comprises a transformer [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0020, 0027, 0127-0128],
then see at least [0032, 0049-0050] for machine learning model 102 using natural language processing and neural network; [0035] training module 104 communicates with the machine learning models 102 and recurrent neural network (RNN) 106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Denil to include the limitation(s) above as disclosed by Denil.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via and models of natural language processing to help ensure the right candidate is selected [see at least Denil [0022-0024] ].
Additionally, modified Chuang teaches matching a recruiter to a job requisition based on compatibility metrics using a model.  Denil teaches a known technique of data categorization utilizing natural language processing and RNN.  It would have been obvious to one of ordinary still in the art to include in the matching a recruiter to a job 

Regarding claim 48 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 46.

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses wherein the at least one model comprises a recursive neural network [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217 and the machine learning algorithm is a recurrent neural network; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a recruitment system that automatically determines matches between users and job listings via job matching and prediction scores [see at least Ashkenazi [0003, 0032, 0034] ].

Regarding claim 50 (Currently Amended), modified Chuang teaches the computer-implemented method of claim 48.

Modified Chuang doesn’t/don’t explicitly teach but Ashkenazi discloses wherein creating the at least one model comprises training the recursive neural network [see at least Fig. 2 and [0032] the prediction model 208 may be trained by the model training module 207 using training data from the training data store 217 and the machine learning algorithm is a recurrent neural network; [0034] prediction model 208 defined by parameters of the machine learning model to programmatically calculating the likelihood that a user is a match for a job listing “by utilizing machine learning system cell weights and biases, projection layer weights and biases, etc. related to title and company data in a combined model, rather than using subjective determinations of a human recruiter”, where weights and biases related to title and company is user data “the candidate work history (e.g., including companies and titles) and job listing (e.g., as defined by a company and title)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Chuang with Ashkenazi to include the limitation(s) above as disclosed by Ashkenazi.  Doing so would provide a 

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624